OFFICE    OF THE     ATTORNEY            GENERAL         OF TEXAS
                                            AUSTIN



--=--


        Ron.     GJn*     LCfOY?4
        county      riud1tor
        Clay     county
        Hbnrlotta, ?exas




        and 0onsidoreQ.
                      nFlease advis
                 of a County on
                 to p ur o h a l
                               nb
                                r
                 o r istms 0

                                                                      R e v ised
                                                                               Civilstll-
        tuta s
             @ fTsx l
                                                            wch      mnth    OS hia
                                                         ioox nerd    harein
                                                         le bush    shall  mnke
                                                           rsqulmd   by lew,
                                                     4tat4flentOS 4311 the
                                                   rxp4anr4     inouzrad by
                                                    tlr oftloe, much aa
                                    tU?ZFS,      t4lOFhOZl4, FrSriWS 05
                                    n@lJ,     iZiOiUdin.?      th0    OoBt   Of   4Ul-4.
                               hia 2eputie4, precium on fim,
                             heft, '"-"J,insurano4    pmteot-
                          lo funds, traveling exponoas and
                 other naceesary 4xpen444. Tbbr Cocr&srlon4ra1
                 coxrt af the oounty of the OheriifwB mni-
                 amor nay, upon the written end morn     appll-
                 cation of the Ehcrlff  8tuti.ng the neW388lt9
HO&   vrayn4 Lerevm,   Page   z



      therefor, purohase equipment rok a bureau or
      orir,inelitlentiffoatlon such a8 oamraa, rin-
      ger prlnt oarda, Inks, chemloala, mlorosoopss,
      radio and laboratory equipmcmt, filihg oardrr,
      Ww     cabinets, tear gas and other equipment
      In keepi% with the eyetem in ~4 b9 the De-
      ptmbent of Publio Safety of this State or the
      United States Department or cTuatloeand/or
      Bureau of Criminal Idsntlrioation....w (under-
      aooring cure)
          You are themion, reepeotfully advised that It
la the opinion of thls departrcent that the oomisalon4rs1
court is authorized to purohase and expend oounty fund.9
ror a radio Sor the Sheriff's orfice under the above arti-
Oh.

                                      Very truly goura
                                  AToxfx   OENERA’, OF ?Ex;s



                                             wrl. J. Fanning
                                                   Assistant